Citation Nr: 0433621	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
finding that new and material evidence had not been submitted 
to warrant reopening the claim for service connection for 
PTSD.  

This case is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  In a March 1992 final RO decision service connection for 
PTSD was denied.  

2.  Evidence received since the March 1992 RO decision is new 
and so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now codified in pertinent 
part at 38 U.S.C.A. § 5103 (West 2002), provides that VA has 
an enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also, 38 C.F.R. § 3.159 (2003).  

As this decision reopens the claim of entitlement to service 
connection for PTSD, the adjudication is favorable to the 
appellant.  Hence, to this extent, an explanation of the 
applicability and fulfillment of the VCAA is obviated.  

The Board notes that while the RO failed in its June 2002 
decision to address the issue of reopening the claim of 
entitlement to service connection for PTSD (instead 
adjudicating the claim on the merits), this error is 
harmless, since the Board herein reopens the claim, and the 
veteran is not prejudiced thereby.  

Whether New and Material Evidence has been Submitted to 
Reopen Claim

Generally, a claim which has been denied in a RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a previously 
denied claim, the Secretary shall reopen the claim and review 
the former disposition of the claim.

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection for PTSD, the 
veteran must submit medical evidence of a current disability, 
evidence of a verified in-service stressor, and medical 
evidence of a nexus between service and the current PTSD 
disability.  38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 
Vet. App 128 (1997).  

In this case, regarding whether the claim should be reopened, 
it is sufficient to note that prior to the March 1992 RO 
rating action that last denied the claim (and from which 
there was no appeal), a diagnosis of PTSD was not of record.  
Since that time the veteran received counseling treatment by 
a VA social worker who in 2000 and 2001 provided diagnoses of 
PTSD in multiple treatment records.  Those diagnoses are new 
and so significant that they must be considered together with 
all the evidence of record in order to fairly adjudicate the 
claim on the merits, the claim of entitlement to service 
connection for PTSD must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  


REMAND

Pursuant to the VCAA, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran was 
afforded a VCAA letter in September 2001, and all appropriate 
notice and development has been accomplished, except for two 
points.  First, under Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004) VA must specifically request that the veteran 
submit all pertinent evidence in his possession.  Second, the 
evidence shows that during a VA hospitalization between 
October and November 1992 it was noted that the veteran was 
receiving supplemental security income (SSI) from the Social 
Security Administration (SSA).  Where a veteran is in receipt 
of Social Security disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
appeal here.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As such, the medical records considered by the SSA must be 
obtained for association with the claims folder.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The veteran should be afforded an 
additional VCAA notice letter which 
specifically requests that he submit 
all pertinent evidence he possesses in 
furtherance of his claim.  Any response 
received should be associated with the 
claims folder, and any development 
indicated by a response should be 
undertaken.  

2.  The RO should obtain and associate 
with the claims file Social Security 
disability award determinations, 
inclusive of SSI determinations, and 
the medical records underlying all each 
determination. 

3.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the issue of entitlement 
to service connection for PTSD on the 
merits.  The RO should issue an 
appropriate notice of that action.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



